Title: From John Adams to William G. Smith, 30 December 1812
From: Adams, John
To: Smith, William G.



Sir
Quincy December 30th 1812

It is a serious thing to engage in War: and another very Serious thing to Recommend any Gentleman to the Government for any Employment in the Conduct of a War. You will therefore, I presume excuse the Liberty I take of asking a few Questions.
1 Do you believe, the present War against Great Britain to be Just?
2 Do you believe it to be necessary for the honour, Interest Dignity Safty Safety and Independence of the Nation?
If you can conscientiously answer these questions in the Affirmative I can and will recommend you to the Government. If you cannot, I advise you not to Solicit or accept any Employment in the Service by Sea or Land.
If your mind is made up, in conformity to these Principles I should be glad to confer with your farther concerning your Education Age travels and Capture under Orders or Decrees.—
I am Sir, with much regard for you and respect for your Connections your well Wisher and humble Servant.—
John Adams,